                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

THE KING/MOROCCO                                   CIVIL ACTION

VERSUS                                             NO. 18-8961

RANGE ROVER NEW ORLEANS                            SECTION “R”


                                 ORDER

      Before the Court is plaintiff The King/Morocco’s motion to set aside

the Magistrate Judge’s order denying plaintiff’s application to proceed in

forma pauperis. 1 The motion is DENIED as untimely. The Magistrate

Judge issued his order on October 30, 2018.2 Plaintiff filed the instant

motion on March 25, 2019. 3 Pursuant to Federal Rule of Civil Procedure 72,

any objections to the Magistrate Judge’s order had to be filed within 14 days

of the issuance of the order.

      The Magistrate Judge’s order denied plaintiff’s motion to proceed in

forma pauperis without prejudice because plaintiff did not properly sign his

declaration.4 Plaintiff has attached to the instant motion a new application


1     R. Doc. 4.
2     R. Doc. 3.
3     R. Doc. 4.
4     R. Doc. 3 at 2.
to proceed in forma pauperis.5 But this new application does not remedy

the deficiencies the Magistrate Judge identified. Plaintiff again signs the

application as “The King/Morocco,” which, as the Magistrate Judge stated,

appears to be an alias.6 Thus, to the extent this new application can be

construed as a renewed motion to proceed in forma pauperis, that motion is

DENIED WITHOUT PREJUDICE for the same reasons stated in the

Magistrate Judge’s order. Plaintiff is ordered to complete any future in

forma pauperis applications in accordance with Magistrate Judge Knowles’s

instructions.7



            New Orleans, Louisiana, this ___
                                         31st day of May, 2019.


                 _______________________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




5     R. Doc. 4 at 3-4.
6     Id. at 4; see also R. Doc. 3 at 1 (Magistrate Judge Knowles noting that
plaintiff’s Charge of Discrimination with the U.S. Equal Employment
Opportunity Commission was filed by Myron G. Simms, Jr., who may be the
same person as “The King/Morocco”).
7     See R. Doc. 3.
                                         2
